DETAILED ACTION
This action is responsive to the application filed 8/5/2019.
Claims 1-39 are subject to an election/restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 22-26 are drawn to a thermal pack/hot-cold bag, classified in A61F7/02.
II. Claims 6-13, drawn to an elastic bandage, classified in A61F13/108.
III. Claims 14-17, drawn to a brace, classified in A61F2005/0167.
IV. Claims 18-21, drawn to a cold/hot bag, classified in A61F7/10.
V. Claims 27-30, drawn to an electric heating device, classified in A61F7/007.
VI. Claims 31-34, drawn to a pillow, classified in A47G9/1081.
VII. Claims 35-39, drawn to a leg compression device, classified in A61H9/0092.
Inventions I-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, the inventions are mutually exclusive products which have material different designs, modes of operation and function. For instance, it is apparent that a thermal pack (invention I) would have a different design, mode of operation and function than an elastic bandage (invention II). Further, the same argument could be made for any pair of the above enumerated inventions. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Since the above inventions are directed to different product types which have different structural features, each one would require a unique search in different classification areas using different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Invention I: Thermal Packs
Species I: figs. 1-2
Species II: fig. 5
Species III: figs. 6-8
Species IV: figs. 9-10
Species V: fig. 11
Species VI: figs. 12-13
Species VII: figs. 16-18
Species VIII: fig. 22
Species IX: fig. 23
Species X: fig. 24
Species XI: fig. 25
Species XII: fig. 26
Species XIII: fig. 27
Species XIV: figs. 50-52
Species XV: figs. 53-54
Species XVI: figs. 57-58

Invention II:  Elastic Bandages:
Species I: fig. 28
Species II: fig. 29

Invention III:  Braces:
Species I: figs. 34-37
Species II: figs. 38-42

Invention IV:  Cold/Hot Bag :
Species I: figs. 43-44
Species II: figs. 45-46
Species III: figs. 47-49
Species IV: figs. 55-56

Invention V:  Electric Heating Device:
Species I: figs. 61-62
Species II: fig. 63

Invention VII:  Leg Compression Device:
Species I: figs. 71-72
Species II: figs. 73-74
The species are independent or distinct because they represent different embodiments of the different inventions disclosed by applicant. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (which corresponds to their elected invention), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  since the different species represent different embodiments of the disclosed inventions they would require distinct searches of the prior art including searches in different classes and using different search strings.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
A telephone call was made to Thomas Spinelli on 1/37/21 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794